SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly-Held Company MATERIAL FACT Settlement of Tax Contingency Rio de Janeiro, August 6, 2015 – Petróleo Brasileiro S.A. – Petrobras hereby announces that, due to the publication of Joint Ordinance RFB/PGFN n. 1064 and Regulatory Instruction 1576 on August 3, 2015, decided to include in said program the processes related to Financial Operations Tax on loans to its overseas subsidiaries related to 2007 and from 2009 to 2012, totaling R$2.8 billion. The aforementioned editions allow for the inclusion of tax liabilities by taxpayers who had adhered to the Program in 2014, on its original dates. In addition to the possibility of taking advantage of tax loss carryforwards in order to settle the tax contingency, the Program has the advantage of the reduction of fines and interest. Notwithstanding the financial advantages for the settlement of tax liabilities, the eventual taking of the issue to the judicial sphere would require the constitution of guarantees, as well as a substantial increase in the amount of the debt over time due to interest and additional financial charges. Add to this the risk the cancellation of the Federal Tax Clearance Certificate related to those federal taxes, which would result in losses for the Company, for example by preventing it from importing and exporting oil and oil products. Given the financial advantages offered, the Company therefore opted to include said liabilities in the Program, instituted by Law 12996/1, and, consequently, recognized in the income statement for the second quarter of 2015 the total amount of R$3.1 billion under tax expenses and R$1.3 billion under financial expenses. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 7, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
